Title: Mississippi Land Company Minutes of Meeting, 22 May 1767
From: Mississippi Land Company
To: 



[22 May 1767]

At a General meeting of the Mississippi Company at Stafford Court House in Virginia the 22d day of May 1767
It appearing to the Company that the Committee in compliance with the directions of the said Company given to them at a meeting held the 22d day of Nove. 1765 have written to Mr Cumming and prest him to solicit with vigor, the granting the Lands mentioned in the memorial formerly sent to him, and the Letter being read at the Board which amongst other things direct that Mr Cumming proceed to fill up the Subscriptions with only one half of the British members & the other half to remain ’till the next general meeting which Letter being approved of by the sd Company they have come to the following resolutions.
That as some gentlemen of powers, fortune & Interest wod willingly become members of our Company but may object to being limited to one Share.
Resolved that the Committee write Mr Cumming to have regard to Major Thomas Addison’s recommendation to him of such persons to whom a tender of two shares shall be made, & that the Treasurer write Major Addison requesting him to inform Mr Cumming by Letter who the particular persons are to whom he may propose the acceptance of two shares.
It appearing from experience that a meeting of a Majority of the Members residing in Virginia & Maryland cannot easily be obtained according to the Original Articles & an obstruction to business happening in consequence thereof. Resolved that for the future every general meeting of the company shall be advertised in the Virginia & Maryland Gazetts, & if at such meeting a majority of the said members should not meet accordingly, in-that Case, if twelve or more members shall be assembled, four of which to be of the Committee, they shall have power to proceed on business and their determinations to be binding on the

Company any thing to the Contrary or seeming to the contrary thereof in the originall Articles notwithstanding.
Resolved that the Treasurer transmit a Copy of the last resolve to every absent member in Virginia & Maryland that they may have notice thereof.
Resolved that as Mr Wm Digges hath refused to pay his proportion of the Money as is directed by the original Articles it is determined that Mr Richard Graham on complying with the requisite payment, be admitted a member of the company in place of the said Digges, and that the Treasurer inform Mr Cumming of this alteration in the list of subscribers.
Ordered that the Treasurer forthwith demand of the Subscribers who have not paid their quotas agreeable to the Original Articles, the Sums of Money respectively due from them.
Ordered the Treasurer pay the Expences accrued at this meeting out of the Money in his hands.
Agreed to by Richard Henry Lee, William Brent, Francis Lightfoot Lee, William Fitzhugh Junr, Henry Fitzhugh, Francis Thornton, Thomas Ludwell Lee, Robt Brent, Richard Parker, Thomas Bullett, John Augustine Washington, Wm Beale Junr, George Washington, Wm Booth, Wm Fitzhugh, John Riddell Executor of the deceased James Douglas, Presly Thornton, Wm Flood, Wm Brokenbrough, Benedt Calvert, Henry Rozer, Anthony Stewart, The Revd Henry Addison, Daniel Carroll.
Test. William Lee Secretary
